DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are moot as a new reference is applied to address the amendments regarding the internal value representing a scale factor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta et al. (hereinafter Shi, U.S. Patent Application Publication 2015/0200748) in view of Lien (US 2010/0183092).
Regarding Claim 11, Shi discloses:
A method, executed by a processor, for decoding an Adaptive Differential Pulse Code Modulation encoded digital signal according to an Adaptive Differential Pulse Code Modulation decoding algorithm (20 of Fig. 1; [0049] In FIG. 1, the wideband ADPCM code generated by the ADPCM encoding unit 13 is delivered to the transmission conversion table 14, and the transmission conversion table 14 converts the 4-bit sound data output from the ADPCM encoding unit 13 into 4-bit transmission data to be output to the slave device 20. [0061] The slave device 20 is now described by reference to (B) in FIG. 1. The slave device 20 includes a wireless reception circuit 21 and an antenna 21a. A signal received by the wireless reception circuit 21 is processed by a received data processing unit 30, whereupon the thus-processed signal is output as high frequency ADPCM data and low frequency ADPCM data. The received data processing unit 30 is provided with a received packet processing unit 22, a reception conversion table 23, a receiving error processing unit 24, and a reception conversion table switching unit 25. Further, the slave device 20 is provided with the ADPCM decoding unit 26) involving adaptive quantization according to a quantizer (13a of Fig. 2) and a prediction according to a predictor (13d of Fig. 2), the method comprising: 
receiving a digital data block comprising at least one data bit representing an internal value (e.g. control signal data stored in the various fields of Fig. 6; see also para 55; also consider alternatively the parity bits), representing a scale factor, of an adaptive quantization involved in an Adaptive Differential Pulse Code Modulation encoding algorithm, and Adaptive Differential Pulse Code Modulation data bits (E.g. packet generation unit 16 accumulates sound data output, generating a sound packet according to Figs. 5 and 6; para 54; note data fields 
adjusting an a current internal value, representing a current scale factor, of the adaptive quantization involved in the Adaptive Differential Pulse Code Modulation decoding algorithm in accordance with the received at least one data bit representing the internal value of the adaptive quantization involved in an Adaptive Differential Pulse Code Modulation encoding algorithm, in case a difference of more than a predetermined threshold between the current internal value and the received internal value represented by the at least one data bit is detected (note the use of a threshold setting to determine how to configure the system; para 79), and 
generating a digital output signal by decoding the received Adaptive Differential Pulse Code Modulation data bits according to the scale factor corresponding to the current internal value after the adjustment (27 and 28 of Fig. 2; [0087] If the sound data is input to the table R1 of the reception conversion table 23, 8-bit sound data having the same value as the input is output from the table T1. The sound data output from the reception conversion table 23 is input to and expanded by the ADPCM decoding unit 26, converted into a sound signal by the PCM conversion unit 27, and is reproduced by the sound output unit 28.).
Still Shi does not explicitly detail the internal value of the ADPCM encoding algorithm, which represents a scale factor.
Lien teaches in [0023] that decoding device 92 receives scale factor from the encoding device 91. A differential calculation unit 30, coupled to the scale factor adjuster 29 and the demodulator 28, then demodulates the ADPCM digital data according to the initial value and the scale factor to obtain a plurality of decompressed digital sampled values (e.g., p(n) illustrated in reconstruct a raw analog audio output signal S' similar to the raw analog audio input signal S.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate transmission and reception of scale factor between two devices as taught in Lien with the communication device of Shi, because doing so would have reduced the hardware cost of a remote end of the communication network 2 ([0021] of Lien). 

Regarding Claim 12¸ in addition to the elements stated above regarding claim 11, Shi in the combination, further discloses:
comprising receiving a wireless radio frequency signal with the digital data block represented therein, and detecting if the data block has been received with an error (e.g. wireless transmission; see Fig. 1; received packet processing unit checks the occurrence of the reception error; para 86).

Regarding Claim 13¸ in addition to the elements stated above regarding claim 12, Shi in the combination, further discloses:
comprising setting an output of an adaptive inverse quantizer (DQ) involved in the adaptive quantization to zero, if it is detected that the data block has been received with an error (e.g. the sound data is converted into the mute data if the parity error has occurred; para 91; which will “zero” out any effect from the quantizer).

Regarding Claim 14¸ in addition to the elements stated above regarding claim 12, Shi  in the combination, further discloses:


Claims 16 and 19 are rejected under the same grounds stated above regarding claim 11. 

Regarding Claim 17 
Shi discloses a system comprising an encoder device, comprising 
an encoder arranged to encode a digital input signal and to generate a digital data block by applying an Adaptive Differential Pulse Code Modulation encoding algorithm to a time block of the digital input signal, the Adaptive Differential Pulse Code Modulation encoding algorithm (e.g. audio signal encoder employing adaptive differential pulse code modulation; para 38; note assembly of sample blocks of 512, indicating processing of specific portions [or time frames] of audio; para 54) involving adaptive quantization according to a quantizer (e.g. adaptive qunatizer circuit 420) and a prediction according to a predictor (e.g. predictor circuit 428), and generating Adaptive Differential Pulse Code Modulation data bits accordingly (e.g. quantized signals output in Fig. 4; note bit stream assembler), 
generating at least one data bit representing an internal value, representing a scale factor, of the adaptive quantization (e.g. note setting control parameters of the predictor circuit; para 40 and transmission of control setting and synchronization information; para 42), and 
generating a digital data block comprising said at least one data bit representing the internal value of the adaptive quantization, and the Adaptive Differential Pulse Code Modulation data bits (e.g. bit stream assembler receives code words output and control/synchronization output and assembles a bit stream for transmission, assembled in 512 sample blocks; para 54), 
a wireless radio frequency transmitter arranged to transmit a radio frequency signal representing the digital data block generated by the encoder (17 and 17a of Fig. 1), a wireless radio frequency receiver arranged to receive the radio frequency signal representing the digital data block generated by the encoder (21 and 21a of Fig. 1), and a decoder device according to claim 16. Further See claim 11 rejection for regarding limitations covered with respect to claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654